Title: To George Washington from Francisco Rendón, 2 October 1781
From: Rendón, Francisco
To: Washington, George

Privated
                  
                     Sir
                     Philadelphia Octr 2nd 1781
                  
                  I have Just now received a Letter from Don Bernardo de Galvez, Commander of His Majesty’s forces in the Province of Luisiana & Florida, acquainting me with his desire of employing the forces under his Command in the most effectual manner against the Common Enemy & of being able to favour by his Operations those which the Combined Armies may undertake at the Southward of this Continent.  He desires me earnestly to keep well informed of the State & progress of Military Operations here, & of the measures which may be adopted for the recovery of Such parts of the Southern States as are now invaded by the Enemy, he recommends me to transmit him the information I shall be able to procure on this Subject with the greatest Secrecy & dispatch that he may Speedily determine on the Ultimate Plan of his Operations, & I am authorized to Send him an advice Ship, if I can find no immediate opportunity for the Havana: I have thought indispensably necessary to dispatch immediately an Express to Your Excellency, to lay before you the dispositions of General Galvez, & entreat you to put it in my Power to Send him Such intelligence as may enable him to form Effectual Plans to press the Enemy on all Sides & bring them Sooner to the terms of an honorable Peace, which is a Common Object to us all.
                  Inclosed I have the honor to transmit to Your Excellency a Copy of a Letter from the Same General to Admiral Count de Grasse, respecting the Capitulation of Pansacola.  I am happy thereby to have it in my Power to Convince you that the Friendly disposition of the Spanish Nation towards America is by no means altered. & that they have at heart the Success of these United States as much as their own.
                  I beg Your Excellency will detain the Express as Little as possible.  I have the honor to be with the greatest respect Sir Your Excellency’s Mo: Obed: & Mo: Hum: Servt
                  
                     Francisco Rendon
                     
                  
               